Citation Nr: 1140644	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  09-06 939A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for spondylosis of the lumbosacral spine at L5-S1, currently rated as 20 percent disabling, to include whether a separate rating is warranted for right lower extremity neurological abnormality.

2.  Entitlement to a total disability rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran's appeal was certified by the RO in Portland, Oregon, by which jurisdiction is held.  

The Veteran requested a Board hearing in his March 2009 substantive appeal.  One was scheduled for him in March 2011, but in January 2011 he requested that his hearing be rescheduled.  His hearing was rescheduled for August 2011, but the record reflects that he did not report for that hearing.  As the Veteran has not explained his absence at the hearing or requested an additional hearing, the Board finds that his hearing request is withdrawn.

After the Veteran's appeal was certified to the Board in May 2010, additional VA outpatient treatment records dated January 2009 to January 2011 were received into evidence.  However, review of these records reveals they have no bearing on the issue adjudicated in this decision.  As such, remand to the RO for consideration in the first instance is not required, and appellate adjudication may proceed.

The issue of entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.

FINDINGS OF FACT

1.  The Veteran's spondylosis of the lumbosacral spine at L5-S1 is manifested by forward flexion to 60 degrees at rest, and to 50 degrees after repetition, but not by functional loss beyond that contemplated by the assigned rating.

2.  The evidence of record does not reflect objective evidence of right lower extremity neurological impairment that is the result of the Veteran's spondylosis of the lumbosacral spine at L5-S1.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for spondylosis of the lumbosacral spine at L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).

2.  A separate rating for right lower extremity neurological impairment, secondary to the Veteran's service-connected spondylosis of the lumbosacral spine at L5-S1, is not warranted.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  August 2007, March 2008, and December 2008 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration (SSA) disability determination and the medical records considered in making that decision were obtained in November 2007.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  

VA examinations were conducted in April 2008 and January 2009, with an addendum nexus opinion obtained in May 2008; the record does not reflect that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA spine examination conducted range of motion testing, neurologic testing, and considered the effects of functional loss created by the Veteran's disability after repetitive motion.  The VA peripheral nerves examination, and the accompanying addendum opinion, included a complete physical examination; the report indicated that nerve studies were conducted to adequately and definitively determine the etiology of the Veteran's reported right lower extremity symptoms.

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).  

Although the evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lumbar spine spondylosis is rated as 20 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5242 is subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  38 C.F.R. § 4.71a, General Rating Formula (2011).  Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable anklyosis of the entire thoracolumbar spine warrants a 40 percent rating; unfavorable anklyosis of the entire thoracolumbar spine warrants a 50 percent rating; and unfavorable anklyosis of the entire spine warrants the maximum 100 percent rating.  Id.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  Currently, a separate rating is in effect for left lower extremity radiculopathy, rated as 10 percent disabling.  The Veteran has also asserted that a separate rating is warranted for right lower extremity neurologic impairment.  The severity of the left lower extremity radiculopathy and whether a separate rating is warranted for right lower extremity neurological impairment will be considered below.

The evidence of record does not support greater than a 20 percent rating for lumbar spine spondylosis based on the General Rating Formula.  A 40 percent rating under the General Rating Formula would require forward flexion of the thoracolumbar spine 30 degrees or less, to include favorable ankylosis of the entire thoracolumbar spine.  At the January 2009 VA examination, forward flexion was to 60 degrees.  Moreover, at no time did the evidence show that the Veteran's lumbar spine was ankylosed; ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed., 2003).  Thus, as range of motion of the lumbar spine is not limited to 30 degrees or less, to include ankylosis, a schedular rating greater than 20 percent is not warranted.

The record reflects that a 10 percent separate rating has been assigned for left lower extremity radiculopathy, as related to the Veteran's lumbar spine spondylosis under Diagnostic Code 8599-8520.  38 C.F.R. § 4.118, Diagnostic Code 8599-8520 (2011).  Diagnostic Code 8520 provides for 10, 20, 40, and 60 percent ratings for incomplete paralysis of the sciatic nerve that is mild, moderate, moderately severe, and severe, respectively.  38 C.F.R. § 4.118, Diagnostic Code 8520.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration; when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

However, the evidence of record dated does not support greater than a 10 percent rating for left lower extremity radiculopathy.  The clinical findings dated during the appeal period tend to show wholly sensory involvement.  The March 2008 VA podiatry consult record showed objective decreases in sensory response to touch, needle, and vibration; similar findings were noted at an April 2008 VA outpatient visit and at the April 2008 and January 2009 VA examinations.  However, at the January 2009 VA examination, strength and motor testing was rated as 5/5, or normal, at the April 2008 VA examination, muscle strength was normal, and at a July 2008 VA outpatient visit, pulses were intact.  Based on this evidence, which shows mild sensory abnormalities but no motor or strength abnormalities, no greater than a 10 percent rating is warranted for left lower extremity radiculopathy.  The evidence of record also does not support a separate rating for bladder or bowel dysfunction, as the Veteran also denied experiencing bladder or bowel dysfunction at the January 2009 VA examination.  

The evidence of record dated during the appeal period also does not reflect that any right lower extremity neurologic abnormality is related to the Veteran's lumbar spine spondylosis.  A May 2008 nerve study, conducted in conjunction with the April 2008 VA examination, found no evidence of right lower extremity radiculopathy, only of peripheral neuropathy, which the VA examiner concluded was secondary to the Veteran's vitamin B12 deficiency, blood sugar abnormality, and/or history of alcohol abuse.  Indeed, the Veteran reported at an April 2008 VA outpatient visit that his peripheral neuropathy was due to his diabetes.  While a March 2008 VA podiatry consult related the Veteran's peripheral neuropathy to lumbar nerve compression, that opinion was based only on the findings of decreased sensory response to touch, pain and vibration in the Veteran's toes; it did not discussed the potential for those findings to have an alternate cause, such as those listed above, or based the conclusion on testing such as the nerve conduction study conducted by the VA examiner.  For that reason, the May 2008 VA addendum opinion is afforded more weight than the conclusion made at the March 2008 VA podiatry consult, such that a separate rating for right lower extremity neurologic impairment is not warranted. 

The evidence of record also does not show that the Veteran's spine disorder causes a level of functional loss greater than that already contemplated by the assigned rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2011).  Although there is evidence that the Veteran experiences pain during forward flexion of the lumbar spine, the extent to which the range of motion is additionally limited would not merit greater than a 20 percent rating under the General Rating Formula.  See id.; see also 38 C.F.R. § 4.71a, General Rating Formula.  The January 2009 VA examiner indicated that the Veteran's forward flexion was reduced to 50 degrees after repetition, and that he had increased pain beyond 40 degrees of flexion, but the testing does not show that functional loss equivalent with forward flexion being limited to 30 degrees or less.  The January 2009 VA examination also noted that the Veteran's spine range of motion was not additionally limited by fatigue, weakness, or lack of endurance.  Thus, because the evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 beyond that contemplated in the currently assigned rating, greater than a 20 percent rating is not warranted on the basis of functional loss.

The provisions of 38 C.F.R. § 4.71a indicate that intervertebral disc syndrome should be evaluated under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The decision above has continued the 20 percent evaluation assigned under the General Rating Formula, the 10 percent rating assigned for left lower extremity radiculopathy, and determined that a separate rating is not warranted for right lower extremity radiculopathy.  Thus, the combined rating is 30 percent disabling.  38 C.F.R. § 4.25 (2011). 

To that end, the Formula for Rating Intervertebral Disc Syndrome rates intervertebral disc syndrome either on the total duration of incapacitating episodes over the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  However, the Veteran has not asserted, and the record does not reflect, that he has had any incapacitating episodes requiring bed rest prescribed by a physician as a result of his lumbar spine spondylosis; the January 2009 VA examiner noted that there had been no incapacitating episodes in the last year.  Therefore, a higher rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2011).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's lumbar spine spondylosis.  His condition is adequately rated by the General Rating Formula in evaluating on the basis of range of motion, and by the related neurologic conditions, for which a separate rating has been assigned.  As the Veteran's disability picture is contemplated by the Rating Schedule, no extraschedular referral is required.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved.  Neither an increased rating for spondylosis of the lumbosacral spine at L5-S1, nor a separate rating for right lower extremity neurological impairment, are warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for spondylosis of the lumbosacral spine at L5-S1 is denied.

Entitlement to a separate rating for right lower extremity neurological abnormality, to include as secondary to a service-connected disability is denied.


REMAND

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  38 C.F.R. § 4.16(a). 

A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  An April 2008 VA outpatient treatment record noted that the Veteran was previously a mechanic, but that due to the increase in severity of his lumbar spine disability to include the related radiculopathy/neuropathy, he was no longer able to be employed in that capacity.  However, the January 2009 VA examination report indicated that the Veteran stopped working due to an on-site accident in which he injured his neck, right shoulder, and left knee.  

As the question of TDIU is raised by the record, it is appropriate for the Board to address the matter.  However, because the record is inconsistent as to whether the Veteran's service-connected disabilities alone, and not in conjunction with his nonservice-connected disabilities, makes him unemployable for VA purposes, and contains no sufficient nexus opinion as to same, remand is required.

Accordingly, the issue of entitlement to TDIU is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to determine whether his service-connected disabilities result in unemployability. The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  Following a review of the service and postservice medical records, the VA examiner must state whether the Veteran is unable to obtain or retain employment due solely to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities.  The opinion must be based on the review of the claims file, to include the multiple VA examination reports of record.  A complete rationale must be provided for any opinions expressed.  The report must be typed. 

2.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for a scheduled examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable. 

3.  Readjudicate the TDIU claim.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and allow for an appropriate response period.  Then, return the appeal to the Board. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369   (1999). 

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


